UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB/A [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 000-30653 Secured Diversified Investment, Ltd. (Exact name of small business issuer as specified in its charter) Nevada 80-0068489 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 12202 North Scottsdale Road, Phoenix, AZ 85054 (Address of principal executive offices) 949 851-1069 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,896,820 Common Shares as of May 15, 2007. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Table of Contents Explanatory Note The purpose of this Amendment No.2is to revise figures in the Consolidated Statement of Operations and in Results of Operations for the three months ended March 31, 2007 and 2006. Also, to revise statements in the Notes to Unaudited Financial Statements filed in Amendment No. 1 to the Quarterly Report on Form 10-QSB/A submitted to the United States Securities and Exchange Commission on June 4,2007. 2 Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 5 Item 3. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 3 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited financial statements included in this Form 10-QSB are as follows: F-1 Balance Sheet as of March 31, 2007; F-2 Statements of Operations for the three months ended March 31, 2007 and 2006; F-3 Statements of Cash Flows for the three months ended March 31, 2007 and 2006; F-4 Notes to Financial Statements; These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-QSB. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended March 31, 2007 are not necessarily indicative of the results that can be expected for the full year. 4 Table of Contents SECURED DIVERSIFIED INVESTMENT, LTD. Consolidated Balance Sheet March 31, 2007 (Unaudited) ASSETS Properties, net of accumulated depreciation of $116,376 $ 1,524,231 Cash and cash equivalents 2,752 Prepaid expenses 6,249 Restricted cash 72,432 Asset held for sale 17,513 Other assets 1,696 Total Assets $ 1,624,874 LIABILITIES AND STOCKHOLDERS' DEFICIT Mortgages payable $ 1,136,207 Mortgages payable, related parties 138,630 Notes payable, related parties 3,275 Interest payable 47,371 Payroll liabilities 22,607 Accounts payable, accrued expenses and other liabilities 212,800 Total Liabilities 1,560,890 Minority Interest 84,275 STOCKHOLDERS' DEFICIT Series A Preferred Stock, 375,000 shares authorized, $0.01 par value, 355,978 shares issued & outstanding 3,559 Series B Preferred Stock, 1,000,000 shares authorized, $0.01 par value, 8,044 shares issued & outstanding 80 Series C Preferred Stock, 1,125,000 shares authorized, $0.01 par value, 0 shares issued & outstanding - Common Stock, 100,000,000 shares authorized, $0.001 par value, 2,896,820 shares issued and outstanding 2,897 Paid In Capital 8,812,272 Unissued shares 5,830 Accumulated Deficit (8,844,931) Total Stockholders' Deficit (20,291) Total Liabilities and Stockholder's Deficit $ 1,624,874 See accompanying notes F-1 Table of Contents SECURED DIVERSIFIED INVESTMENT, LTD Consolidated Statement of Operations (Unaudited) For the three month periods ended March 31, 2007 2006 Net revenues Rental income $ 73,985 $ 76,940 Operating expenses General and administrative expenses 151,752 247,568 Operating loss (77,767) (170,628) Other income (expenses) Interest expense (34,434) (37,369) Interest income 144 143 Minority interest 7,460 5,336 Gain on settlement of debt 9,998 - Others (3,305) 134,318 Total other income (expenses) (20,136) 102,428 Loss from continued operation (97,903) (68,200) Loss from discontinued operation (6,031) - Net loss $ (103,934) $ (68,200) Net income (loss) per share, continuing operations $ (0.03) $ (0.00) Net income (loss) per share, discontinued operations $ (0.00) $ - Basic earnings (loss) per common share $ (0.04) $ (0.02) *Basic and diluted weight average shares 2,896,820 2,896,820 *Basic and diluted weighted average number of shares are same for the period ended March 31, 2006 due to its anti-dilutive nature See accompanying notes F-2 Table of Contents SECURED DIVERSIFIED INVESTMENT, LTD Consolidated Statement of Cash Flow (Unaudited) For the three month periods ended March 31, 2007 2006 Cash flows from operating activities: Net loss $ (103,934) $ (68,200) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation and Amortization 7,430 10,646 Bad debt expense (1,449) - Minority Interest (7,460) (5,336) Shares cancelled - (11,250) Loss from discontinued operations 6,031 - Gain on settlement of debt (9,998) (134,318) Increase (decrease) in assets and liabilities Receivables - 1,164 Note Receivable - 32,277 Accounts payable and other payables 81,649 (6,140) Accrued interest added to notes payable 7,938 8,507 Payroll liabilities 19,142 (910) Prepaid Expenses and other assets (4,658) 598 Net cash used in operating activities (5,310) (172,963) Cash flows from investing activities: Investment in real estate - (200,000) Increase in restricted cash 144 - Net cash provided by (used in) investing activities 144 (200,000) Cash flows from financing activities: Payments on notes payable - related party - (25,000) Payments on mortgage payable (4,967) (5,220) Net cash used in financing activities (4,967) (30,220) Net decrease in cash & cash equivalent (10,133) (403,183) Cash and cash equilvalent, beginning period 12,885 1,230,404 Cash and cash equalivent, end of period $ 2,752 $ 827,221 Supplemental disclosures: Cash paid for interest $ 26,495 $ 37,369 Cash paid for income tax $ - $ - See accompanying notes F-3 Table of Contents SECURED
